Citation Nr: 1742416	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1971 to April 1991 and his decorations include the Parachutist's Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board videoconference hearing in September 2017.  There is a notation in the record that he did not appear for the hearing.  Following a September 2017 pre-hearing teleconference, the Veteran's representative submitted a written statement requesting that the Veteran's appeal be advanced on the docket.  The Veteran's representative also waived the right to an Informal Hearing Presentation.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was knocked out once or twice after parachute jumps, he participated in numerous airborne operations with combat equipment which put a lot of impact stress on his back, and he did a lot of road marching carrying heavy combat loads.  He also contends that throughout his military career, he had recurrent issues with his back but treated the problem with over-the-counter medications.  See April 2015 statement; August 2015 VA examination; July 2016 VA Form 9.

Additionally, service treatment records show that the Veteran fell down stairs during service in September 1985 and complained of low back pain.  An x-ray at that time shows L5-S1 disk space narrowing.

An August 1999 VA treatment record shows a complaint of back pain and a diagnosis of lumbar strain with radicular symptoms.  An x-ray shows minimal multi-level degenerative changes of the lumbar spine.

However, the August 2015 VA examiner determined the Veteran had no diagnosis of a thoracolumbar spine condition.

Subsequently, the Veteran submitted an October 2015 letter from his pain management physician, Dr. Sanhaji, showing a diagnosis of lower back pain and lumbago.  The Board finds a new VA examination is warranted to determine whether the Veteran's back condition is related to service.

The AOJ should obtain all additional, pertinent VA or private treatment records and associate them with the claims file.  This should include treatment records from Dr. Sanhaji regarding the Veteran's back condition.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his back condition.  After obtaining the necessary authorization form from the Veteran, obtain any pertinent records and associate them with claims file.  This should include treatment records from Dr. Sanhaji regarding the Veteran's back condition.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptomatology, to include any family, friends, associates or treatment providers.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating with the file any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to address his claim for service connection for a back condition.  All necessary tests should be conducted.  The examiner must diagnose all back conditions and opine whether it is at least as likely as not that any back condition is related to or had its onset during service.

In responding to this inquiry the examiner must accept as true that the Veteran's credible report that he had recurrent back problems in service.

The examiner should acknowledge the Veteran's contentions that he had back problems throughout service; service treatment records showing that the Veteran fell down stairs in September 1985 and complained of low back pain and the contemporaneous x-ray showing L5-S1 disk space narrowing; the August 1999 VA treatment record showing a diagnosis of lumbar strain with radicular symptoms and minimal multi-level degenerative changes of the lumbar spine; and the October 2015 letter from private treating physician, Dr. Sanhaji, showing a diagnosis of lower back pain and lumbago.  

If the examiner cannot provide an opinion without resorting to speculation, that should be explained. 
4.  Then, the RO shall readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

